Title: Enclosure: Schweizer, Jeanneret and Company to William Short, [14 December 1790]
From: Schweizer, Jeanneret and Company
To: Short, William


[Paris, December 14, 1790]
Monsieur

Sur la communication qui nous a été donnée par Monsieur swan, de la lettre que vous lui avez fait l’honneur de lui écrire Le 9 de ce mois, nous avons pris la décision de surmonter tous les obstacles raisonnables qui pourront s’élever sur les propositions que nous avons eu l’honneur de vous faire Ministerielment par le canal de Monsieur Le Contrôlleur Général des finances et de Monsieur de Montmorin Ministre du Roi, au départment des affaires Etrangeres.
Nous avons prié Monsieur Swan, de nous accompagner chez le Ministre et nous avons fait le raport de vôtre Lettre et donné communication du mémoire que nous avons l’honneur de vous adresser.
Sur les observations qui nous ont été faites, nous avons consenti à tout ce qui pouvoit être le plus favorable au Congrés; et nous osons nous flatter que S’il reste encore quelque difficultés, il vous sera agréable de nous les faire connaitre, bien persuader, que vous férez, Monsieur, tout ce qui dépendra de vous pour faciliter la conclusion d’une affaire à la fois si avantageuse aux Etats unis et à la france et à la qu’elle notre ministere donne Son aprobation.
Nous nous permettrons seulement de vous observer Monsieur, que nous ne pouvons rester longtems dans l’incertitude Sur la destination de fonds aussi considérables et nous Esperons que vousvoudrez bien nous faire connoitre vos intentions par le courrier extraordinaire que nous chargeons de nôtre Lettre qui accompagne nôtre mémoire et notre Soumission de prêtter au congrés les Sommes nécessaires pour la liquidation de vôtre dette doméstique.
Nous avons l’honneur d’être avec respect Monsieur Vos très humbles et très obeissant Serviteurs

Schweizer Jeanneret Ce.
Monsieur Short ministre du congrés, en france
Paris 14 Xbre. 1790.
